Hosmer, Ch. J.
The eighth section of the first article of the constitution of this state, is applicable to search-warrants only, and is not relevant to this case; but if it were, the process issued on the oath of the proper person.
If the writ was “returnable for trial” to the county court, a duty of thirty-four cents was payable upon it; and that it was thus returnable, is too clear to be disputed, unless it be absurdly said, that it was returnable for trial no where. It *119clearly was not “returnable for trial” before a justice. It cannot be pretended, that a justice had jurisdiction to try an action demanding five hundred dollars damages; and most obviously his interference was necessary for no other purpose than to forward the process to the county court. Uniform usage has given a construction to the law; and if the statute required any duty, of which there is no question, a duty of thirty-four cents is payable.
The other Judges were of the same opinion.
Judgment affirmed.